PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/489,045
Filing Date: 17 Apr 2017
Appellant(s): Troy et al.



__________________
John J. Bruckner
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 27 January 2021 appealing from the Office action mailed on 18 September 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 18 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Rejection under 35 U.S.C. § 112(b) of claim 29
The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection on claim 29 has been withdrawn.

 (2) Response to Argument
	This Examiner’s answer will address the arguments in the order in which they appear in the appeal brief.

Rejection under 35 U.S.C. § 103 of claims 1-5, 7-11, 21, 23-26 and 28-29
Regarding claim 1, appellant argues that the Cheng reference does not meet the claimed element of “selectively updating the at least one three-dimensional massive model visualization data set… by the client device updating the at least one three-dimensional massive model visualization data set on the at least one client device by at least one of masking a first group of models or adding a second group of models.”  The appellant specifically argues that “1) because are at the Cheng central node <sonogram unit 308 of Cheng> and not at a user device” (emphasis added).   The appellant further argues that “the token bank in paragraph 142 of Cheng is at the Cheng central node.”   It should be noted that these claim limitations are similarly recited in independent claims 1 and 21. 
In reply, the examiner respectfully disagrees with these arguments.  The Cheng reference discloses a system that includes a plurality of vehicles and a central node as shown in Figure 1 presented below; and creates a three dimensional image of a target object.  

    PNG
    media_image2.png
    1478
    1265
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    777
    1475
    media_image3.png
    Greyscale

Furthermore, Cheng utilizing a processing unit as shown in Figure 3 presented below, and Cheng discloses (in paragraph 0057) that “processing unit 300 is an example of a processing unit that may be found in an observer node, such as observer node 206 in Fig. 2” (emphasis added).   


    PNG
    media_image4.png
    1020
    1503
    media_image4.png
    Greyscale

With the Cheng’s disclosure (i.e. processing unit 300 in Figure 3 may be found in observer node 206 in Figure 2) as explained above, Cheng discloses that “The information contained within tokens 316 and 320 may be any information that can be used by the observer nodes to identify what portions of the radar data needed to create a three dimensional image of the object has been collected as well as the locations of other observers for use in determining what portions of the radar data should be collected next” as stated in paragraph 0063 (emphasis added).  Cheng additionally discloses that “If token 324 contains the same observer identifier as the observer identifier for processing unit 300, a local token in token bank 306 is already updated” and “If token 324 was not generated by processing unit 300, the token is stored in token bank 306 or replaces an outdated token in token bank 306” as stated in paragraph 0065 (emphasis added).  Cheng further discloses that “Optimization algorithm unit 310 receives sinogram 326 and cue 328 as input to generate control instructions 330” as stated in paragraph 0067 (emphasis added); and that control instructions are also used by sinogram unit to update the portions of radar data collected for use in reconstructing an image of the object as stated in paragraph 0068 (emphasis added).  Furthermore, Cheng discloses the features of utilizing three dimensional tomographic reconstruction processes (in paragraph 0110); and a tomographic reconstruction process is a process that uses a mathematical algorithm to aggregate multiple measurements taken of an object through various angles (in paragraph 0134).  
Thus, in view of these teachings, Cheng discloses the claimed limitation of “selectively updating the at least one three-dimensional massive model visualization data set in the three-dimensional massive model visualization data sets <i.e.,  wherein portions of the radar data needed to create a three dimensional image of the object has been collected as well as the locations of other observers for use in determining what portions of the radar data should be collected next>  when the at least one three-dimensional massive model visualization data set is out-of-date < i.e., replaces an outdated token in token bank> when the user input is received by the client device updating the at least one three-dimensional massive model visualization data set on the at least one client device <i.e., token 324 contains the same observer identifier as the observer identifier for processing unit 300, and processing unit 300 may be found in observer node 206 as shown in Figures 2-3 > by at least one of masking a first group of models or adding a second group of models < i.e., Optimization algorithm unit 310 receives sinogram 326 and cue 328 as input to generate control instructions 330; and that control instructions are also used by sinogram unit to update the portions of radar data collected for use in reconstructing an image of the object >”.  It should be noted that a processing unit of an observer node (i.e. processing unit 300 in Figure 3 may be found in observer node 206 in Figure 2- paragraph 0057) comprises the “token bank at the Cheng central node) are not persuasive.  It should also be noted that Xue discloses the method for processing three-dimensional massive model visualization (page 393, [1.1 Background and Problem]; page 394, [1.2 Our Work]).  Thus, contrary to appellant’s argument, Cheng discloses the selective updating the portions of the radar data needed to create a three dimensional image of the object by the token bank of an observer node <i.e., which reads as a client device> while Xue discloses the feature of processing the massive aircraft CAD models.  In response to appellant's argument that it would not have been obvious to combine these references, the arguments are not persuasive because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguish them from the references.  It should be noted that it is the claims that define the claimed invention, it is the claims, not the specification, that are anticipated or unpatentable.  It should also be noted that the rejections regarding these claims are made under U.S.C. 103(a) and the test for obviousness is whether the combined teaching of the references would have suggested that the combination to one with ordinary skill in the art.  Although these references do not disclose all of the claim limitations singularly, the features not disclosed by one reference are disclosed by remaining references.  One cannot show non-obviousness by attacking references individually where, as here, the rejection is based on a combination of references.   Also, it should be noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.  


In reply, the examiner respectfully disagrees with this argument.  As explained in the Non-Final office action, Cheng discloses the feature of obtaining radar data from observer nodes; and tomographic reconstruction system 1808 is used to combine radar data 1800, 1802 and 1804 to form voxel 1806, wherein voxel 1806 has a volume element and has three dimensional location indexes (i, j, k) as shown in Figure 18 presented below and described in paragraphs 0051 and 0115-0116.  Thus, the examiner asserts that the voxel 1806 is displayed at a particular location and such a display is possible based on a given configuration of three dimensional location indexes i, j, k and a value associated with the location and therefore, Cheng discloses the claimed element of a given configuration.  Further, it should be noted that the appellant’s argument of “Cheng is not identifying a configuration which means an arrangement of elements in a particular form, figure, or combination” on which appellant relies is not recited in claim.  Again, it should be noted that it is the claims that define the claimed invention, it is the claims, not the specification, that are anticipated or unpatentable.  

    PNG
    media_image5.png
    970
    1756
    media_image5.png
    Greyscale

Regarding claims 10 and 28, appellant argues that the Cheng and the Xue references do not teach the claimed element of an instance of an object because Cheng does not disclose single occurrence of something.  More specifically, the appellant argues that the target of Cheng may be an object, but it does not amount to an instance of an object because Cheng is not identifying an instance which means a single occurrence of something.  
In replay, the examiner respectfully disagrees with this argument.  As explained in the Non-Final office action, Cheng discloses that “Unmanned aerial vehicles 100, 102, and 104 communicate with each other through communication links 118 to coordinate the collection of the different portions of the radar data needed to construct an image of target object 108” (emphasis added).  Cheng additionally discloses that “Area 119 is an area of uncertainty (AOU) in which unmanned aerial vehicles 100, 102, and 104 move around or fly around to obtain radar data of target object 108 at different angles” as disclosed in paragraphs 0041-0043.  In view of these teachings, it is perfectly valid to state that each data collected from the target object can be considered as an instance of an object because the radar data of target object 108 (as shown in at an instance in time.  More particularly, the examiner asserts that a single measurement of the target object is performed at a particular instance in time. Therefore, the above teachings of Cheng would read over the claimed element of an instance of an object and the appellant’s argument is not persuasive.  

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/MONICA M PYO/            Primary Examiner, Art Unit 2161                                                                                                                                                                                           

Conferees:


/APU M MOFIZ/            Supervisory Patent Examiner, Art Unit 2161        
                                                                                                                                                                                    
/RYAN M STIGLIC/            Primary Examiner 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.